        CASE 0:20-cv-02167-WMW-HB Doc. 34 Filed 03/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


KELLY SCHULTZ, individually, and on
behalf of all others similarly situated,              Civil No. 0:20-cv-02167-WMW-HB

                     Plaintiff,

v.                                                       NOTICE OF SETTLEMENT

THEMLSONLINE.COM, INC., a Missouri
company,

                     Defendant.


       PLEASE TAKE NOTICE that Plaintiff Kelly Schultz and Defendant

TheMLSOnline.com, Inc. have reached an agreement in principle to resolve this matter.

The parties anticipate filing a Stipulation for Dismissal of the action with prejudice as to

the Plaintiff’s individual claims within 30 days.

                                                    Respectfully submitted,


DATE: March 19, 2021                                /s/ Avi R. Kaufman
                                                    Avi R. Kaufman (pro hac vice)
                                                    Attorney for Plaintiff
                                                    Kaufman P.A.
                                                    400 NW 26TH Street
                                                    Miami, FL 33127
                                                    Phone: (305) 469-5881
                                                    kaufman@kaufmanpa.com

                                                    Ryan D. Peterson
                                                    Bar Number 0389607
                                                    Attorney for Plaintiff
                                                    Peterson Legal, PLLC
                                                    5201 Eden Avenue, Suite 300
                                                    Edina, Minnesota 55436
CASE 0:20-cv-02167-WMW-HB Doc. 34 Filed 03/19/21 Page 2 of 2




                                 Phone: (612) 367-6568
                                 Fax: (612) 295-0415
                                 ryan@peterson.legal

                                 Stefan Coleman (pro hac vice)
                                 Attorney for Plaintiff
                                 Law Offices of Stefan Coleman, P.A.
                                 201 S. Biscayne Blvd, 28th Floor
                                 Miami, FL 33131
                                 Phone: (877) 333-9427
                                 Fax: (888) 498-8946
                                 law@stefancoleman.com




                             2
